DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A-F, as set forth in the Office action mailed on 05/07/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/07/2021 is fully withdrawn.  Claims 2, 4 and 9, directed to Species B, C, and D, respectively, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable generic claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with William Curry on 02/09/2022. 

The application has been amended as follows: 
Please rejoin claims 2, 4, and 9.
Please amend the claims as follows:

1. (Currently Amended) A reference electrode, comprising:
an accommodation portion that is provided with a tube-shaped lead-out portion, and that can accommodate an internal liquid;
a liquid junction portion that is connected to an end of the lead-out portion;
a liquid dripping portion that has a first portion with a first end on a first end side of the liquid dripping portion, the first portion extending into the lead-out portion and the first end being connected to a base end face of the liquid junction portion inside the lead-out portion, and that has a second portion with a second end on a second end side of the liquid dripping portion, the second portion extending outside the lead-out portion into the accommodation portion; and
an internal electrode having at least a portion that is positioned further toward the first end side than toward the second end side of the liquid dripping portion; 
wherein an outer diameter of the liquid junction portion is substantially the same as an outer diameter of the lead-out portion.


2. (Original) The reference electrode according to claim 1, wherein the lead-out portion has a jagged portion formed on a surface facing the liquid dripping portion that has been inserted into the lead-out portion. 

3. (Original) The reference electrode according to claim 1, wherein the liquid dripping portion is made of polypropylene.

4. (Original) The reference electrode according to claim 1, wherein the second end of the liquid dripping portion is in contact with a wall surface of the accommodation portion.

5. (Original) The reference electrode according to claim 1, wherein at least a portion of the liquid dripping portion extends along an inner wall of the accommodation portion.

6. (Original) The reference electrode according to claim 5, wherein the internal electrode is in contact with the liquid dripping portion.

7. (Original) The reference electrode according to claim 6, wherein the internal electrode is disposed at a position offset from a central axis that passes through the first end and the second end of the liquid dripping portion.

8. (Previously Presented) The reference electrode according to claim 1, wherein the internal electrode protrudes inward towards the accommodation portion from a wall surface of the accommodation portion on a liquid junction portion side. 

9. (Original) The reference electrode according to claim 1, wherein at least a portion of the internal electrode is inserted in the liquid dripping portion.

10. (Original) The reference electrode according to claim 1, wherein the liquid junction portion and the liquid dripping portion are made of a porous material having pores.

11. (Previously Presented) The reference electrode according to claim 10, wherein an average diameter of the pores in the liquid junction portion is 1nm to 10nm, inclusive, and an average diameter of the pores in the liquid dripping portion is 10μm to 100μm, inclusive.

12. (Canceled)

13. (Previously Presented) The reference electrode according to claim 1, wherein an extent of the second portion of the liquid dripping portion extends in parallel with an extent of the at least the portion of the internal electrode inside the accommodation portion.



15. (Previously Presented) The reference electrode according to claim 1, wherein in a cross-sectional view the liquid dripping portion extends in a first direction into the accommodation portion, and has a length in the first direction and a width in a second direction orthogonal to the first direction, and
wherein the length is greater than the width.

16. (Previously Presented) The reference electrode according to claim 1, wherein in a cross-sectional view the second portion of the liquid dripping portion has a uniform width and is separated by spaces wider than the uniform width from side walls of the accommodation portion, and
the liquid dripping portion and the liquid junction portion have a common central axis.

Allowable Subject Matter
Claims 1-11, and 13-16 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “a liquid dripping portion that has a first portion with a first end on a first end side of the liquid dripping portion, the first portion extending into the lead-out portion and the first end being connected to a base end face of the liquid junction portion inside the lead-out portion, and that has a second portion with a second end on a second end side of the liquid dripping portion, the second portion extending outside the lead-out portion into the accommodation portion” and “wherein an outer diameter of the liquid junction portion is substantially the same as an outer diameter of the lead-out portion”. 
The closest prior art of record is considered to be Martin et al. (WO 2009/055092 A1). 
Martin discloses a reference electrode ([title]) comprising: a housing body 12 that forms an inner cavity that holds the electrolyte 20 that reads upon the “accommodation portion” that has a tube-shaped “lead out portion” where the frit 1 is disposed [Pgs. 3 and 8; Figs. 1-4], a frit 1 “liquid junction portion” that is connected to an end of the lead-out portion [Pg. 3; Figs. 1-4]; and a an internal electrode 18 [Figs. 2-3]. Martin further teaches a wick material 22 and pads 24 that were previously relied upon for the “liquid dripping portion” as shown in Figs. 2-4. However, the claims have been amended to recite “wherein an outer diameter of the liquid junction portion is substantially the same as an outer diameter of the lead-out portion”. In light of the amended claim 1, neither the wick material 22 nor the pads 24 have an outer diameter that is substantially the same as the outer diameter of the frit 1. Furthermore, there is not teaching, suggestion, or motivation for one skilled in the art to modify the outer diameter of the wick material 22 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-11, and 13-16 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795